Dismissed and Opinion filed January 16, 2003








Dismissed and Opinion filed January 16, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS.
14-03-00027-CR &
     
14-03-00028-CR
____________
 
ABEL ANGEL CORONADO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 228th District Court
Harris
County, Texas
Trial
Court Cause Nos. 899,367 & 899, 368
 

 
M
E M O R A N D U M   O P I N I O N
This is an attempted appeal following appellant=s plea of guilty to two counts of
aggravated robbery.  Appellant was
convicted and sentenced to twenty years= confinement in the Texas Department
of Criminal Justice--Institutional Division on July 10, 2002.  No notice of appeal was filed.  We dismiss for want of jurisdiction. 




On November 22, 2002, and December 5, 2002, appellant filed
motions for an out-of-time appeal in each case. 
The Harris County District Clerk mistakenly treated these documents as
notices of appeal and assigned the cases to this Court.  To perfect an appeal, the defendant must file
a timely notice of appeal.  Tex. R. App. P. 25.2(b).  In this case, no notice of appeal was filed.
Any relief on appellant=s request for an out-of-time appeal must be sought in the
Court of Criminal Appeals.  
Accordingly, the appeals are ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed January 16, 2003.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R.
App. P. 47.2(b).